DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 07/19/2022 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William L. Brooks, on 8/8/2022.

The application has been amended as follows: 
9. (Currently Amended) The display device of claim 4, wherein the conductive film portion includes a first conductive film portion disposed at one side of the non-conductive film portion in the third direction, and a second conductive film portion disposed at the other side of the non-conductive film portion in the third direction.
16. (Currently Amended) The display device of claim 1, wherein the non-conductive film portion includes a first non-conductive film portion overlapping the plurality of connection wirings along the first direction, and a second non-conductive film portion disposed not to overlap the plurality of connection wirings along the first direction, and the first non-conductive film portion protrudes from the second non-conductive film portion in the third direction.  
17. (Currently Amended) The display device of claim 1, wherein the non-conductive film portion includes a first non-conductive film portion overlapping the plurality of connection wirings along the first direction, and a second non-conductive film portion disposed not to overlap the plurality of connection wirings along the first direction, and the second non-conductive film portion protrudes from the first non-conductive film portion in the third direction.


Reasons for allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the claim limitations of claim 1. In addition, Cho US 2017/0357121, Kang US 2015/0179670, Park US 2019/0204638, Furuta US 2018/0088388, Bae US 2017/0358602 (figs.1-3C), Park US 2017/0082888 (figs.2-5) and Ye US 2018/0061367 (at least figs.1-4) taken along or in combination, at least fails to disclose or suggest a display device having a conductive film portion disposed around at least one side of the non-conductive film portion and the conductive film portion does not overlap each of the plurality of connection wirings along the first direction, along with other claim limitations. Claims 2-7 and 9-17 are depended on claim 1 so they are allowable for the same reason.
Regarding claims 8 and 18, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the claim limitations of claims 8 and 18. In addition, Cho US 2017/0357121, Kang US 2015/0179670, Park US 2019/0204638, Furuta US 2018/0088388, Bae US 2017/0358602 (figs.1-3C), Park US 2017/0082888 (figs.2-5) and Ye US 2018/0061367 (at least figs.1-4) taken along or in combination, at least fails to disclose or suggest a display device having the second base bonding layer has higher viscosity than the first base bonding layer, along with other claim limitations. Claims 19 and 20 are depended on claim 18 so they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/Primary Examiner, Art Unit 2871